By the Court—Hoffman, J.
There is no ground to differ from the conclusions of fact found by the Referee.
The receipt in full of all demands, which the defendant made an unsuccessful attempt to explain, is not merely not conclusive against the plaintiff, but tends to support the assignor’s account of the transaction. The assignment to the present plaintiff was plainly sufficient and valid.
The Referee’s conclusion of law, that the money could be recovered, is correct. (Storey v. Brennan, 15 N. Y. R., 524.)
Judgment affirmed, with costs.